CH ENERGY GROUP, INC. Computation of Ratio of Earnings to Fixed Charges EXHIBIT 12 (i) Year Ended December 31, Earnings: ($000) 3 Months Ended Jun30 6 Months Ended Jun30 12 Months Ended Jun30 3 Months Ended Jun30 6 Months Ended Jun30 A. Net income from Continuing Operations $ ) $ B. Preferred Stock Dividends C. Federal and State Income Tax ) Less Income from Equity Investments ) 77 66 Plus Cash Distribution from Equity Investments D. Earnings before Income Taxes and Equity Inv. $ ) $ E. Fixed Charges Interest on Other-Long-Term Debt Other Interest Interest Portion of Rents(1) Amortization of Premium & Expense on Debt Preferred Stock Dividends Requirements of Central Hudson Total Fixed Charges $ Less Preferred Stock Dividends Requirements of Central Hudson F. Total Earnings $ Preferred Dividend Requirements: G. Allowance for Preferred Stock Dividends Under IRC Sec. 247 $ H. Less Allowable Dividend Deduction ) I. Net Subject to Gross-Up J. Ratio of Earnings before Income Taxes and Equity Inv. To Net Income (D/(A+B)) K. Preferred Dividend (Pre-tax) (I x J) L. Plus Allowable Dividend Deduction 32 64 32 64 M. Preferred Dividend Factor $ N. Ratio of Earnings to Fixed Charges (F/E) The percentage of rent included in the fixed charges calculation is a reasonable approximation of the interest factor. CENTRAL HUDSON GAS & ELECTRIC CORPORATION
